748 N.W.2d 879 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Charles Henry ARTHUR, Defendant-Appellant.
Docket No. 136064. COA No. 273577.
Supreme Court of Michigan.
May 29, 2008.
On order of the Court, the application for leave to appeal the January 29, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE that portion of the opinion of the Court of Appeals addressing the issue of the right to self-representation, for the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case to the Saginaw Circuit Court for further proceedings not inconsistent with this order. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.